Citation Nr: 1020587	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-13 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to recognition of the appellant as the 
service member's surviving spouse for purposes of entitlement 
to a nonservice-connected death pension.

2.  Entitlement to recognition of the appellant as the 
service member's surviving spouse for purposes of entitlement 
to dependency and indemnity compensation (DIC).

3.  Entitlement to recognition of the appellant as the 
service member's surviving spouse for purposes of entitlement 
to accrued benefits.  


REPRESENTATION

Michael J. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member served on active duty in the US Army from 
September 1940 to October 1960.  He passed away in July 1998.  
The appellant is the service member's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In August 2009, the appellant 
appeared before the undersigned Acting Veterans Law Judge and 
proffered testimony in support of her claim.  A transcript of 
that hearing was prepared and has been included in the claims 
folder for review.  At that time, she was accompanied by her 
accredited service representative from the Veterans of 
Foreign Wars (VFW).  However, in September 2009, the 
appellant appointed a private attorney as her representative 
in her appeal.


FINDINGS OF FACT

1.  The service member and the appellant were married on May 
[redacted], 1998.

2.  The service member died on July [redacted], 1998.

3.  At the time of the service member's death, the appellant 
and the service member were married for less than one year.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the service 
member's surviving spouse for VA benefits purposes have not 
been met.  38 U.S.C.A. §§ 103, 5124 (West 2002); 38 C.F.R. §§ 
3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to claims involving statutory interpretation.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the 
VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation).  Consequently, the 
provisions of the VCAA, as well as VA's implementing 
regulations, will not be addressed in this portion of the 
Board's decision.  With respect to the notice provisions, the 
Board observes that a statement of the case, along with 
supplemental statement of the case and various notice 
letters, have notified the appellant of any type of evidence 
needed to substantiate her claim.

The record reflects that the service member passed away on 
July [redacted], 1998.  At the time of his death, the service member 
and the appellant were married for approximately 57 days, 
having married on May [redacted], 1998.  Nine years later, in June 
2005, the appellant submitted a claim for VA compensation 
benefits that included a claim for DIC, accrued benefits, and 
a pension.  To support her claim, the appellant submitted a 
copy of her husband's death certificate and information 
concerning her husband's former marriage.  

Following a review of the appellant's claim, the RO notified 
appellant that it could not grant her benefits because she 
was not married to the service member for a period of one 
year or more.  The RO noted that VA laws and regulations 
required the marriage to be for at least one year and, that 
since she was not legally married for that period of time, 
benefits could not be granted.  The appellant has since 
appealed.  

It is noted that the appellant has not claimed that she was 
involved in a common law marriage.  Moreover, the appellant 
has not indicated that she lived with the service member for 
a period of one year prior to his death.  

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the service member meets 
the requirements of 38 C.F.R. § 3.1(j) (2009) and who was the 
spouse of the service member at the time of the service 
member's death; and (1) who lived with the service member 
continuously from the date of marriage to the date of the 
service member's death except where there was a separation 
which was due to the misconduct of, or procured by, the 
service member without fault of the spouse; and (2) has not 
remarried or has not since the death of the service member 
lived with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2009).  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  38 C.F.R. § 3.54 (2009).  However, the 
surviving spouse must be married to the service member for a 
period of one year or more prior to the service member's 
death.  See 38 C.F.R. § 3.54(a)(1), (b)(2), and (c)(1)(ii) 
(2009).

VA defines a "marriage" as a marriage valid under the law 
of the place where the parties resided at the time of 
marriage, or the laws of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c) 
(West 2002); 38 C.F.R. § 3.1(j) (2009).  According to Black's 
Law Dictionary, a "common law marriage" is defined as a 
marriage not solemnized in the ordinary way (i.e. non- 
ceremonial) but created by an agreement to marry, followed by 
cohabitation, a consummated agreement to marry, marriage 
contract, per verba de praesenti, followed by cohabitation.  
Such a marriage requires a positive mutual agreement, 
permanent and exclusive of all others, to enter into a 
marriage relationship, cohabitation sufficient to warrant 
fulfillment of necessary relationship of man and wife, and an 
assumption of marital duties and obligations.  Id. at 144-45 
(5th abridged ed. 1983).

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; the full name and relationship of the other person 
to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38 
C.F.R. § 3.204(a)(1) (2009).  VA shall require corroborating 
evidence to verify a marriage where: the claimant does not 
reside within a state; the claimant's statement on its face 
raises a question of its validity; the claimant's statement 
conflicts with other evidence of record; or, there is a 
reasonable indication, in the claimant's statement or 
otherwise, of fraud or misrepresentation of the relationship 
in question.  38 U.S.C.A. § 5124(c) (West 2002); 38 C.F.R. § 
3.204(a)(2) (2009).  Failure to furnish the higher class of 
evidence, however, does not preclude the acceptance of a 
lower class if the evidence furnished is sufficient to prove 
the point involved.  38 C.F.R. § 3.204(b) (2009).

Marriage is established by one of the following types of 
evidence (in the order of preference):

1)	Copy or abstract of the public 
record of marriage, or a copy of the 
church record of marriage, containing 
sufficient data to identify the parties, 
the date and place of marriage, and the 
number of prior marriages if shown on the 
official record; 
2)	Official report from service 
department as to marriage which occurred 
while the service member was in service; 
3)	The affidavit of the clergyman or 
magistrate who officiated; 
4)	The original certificate of 
marriage, if the VA is satisfied that it 
is genuine and free from alteration; 
5)	The affidavits or certified 
statements of two or more eyewitnesses to 
the ceremony; 
6)	In jurisdictions where marriages 
other than by ceremony are recognized the 
affidavits or certified statements of one 
or both of the parties to the marriage, 
if living, setting forth all of the facts 
and circumstances concerning the alleged 
marriage, such as the agreement between 
the parties at the beginning of their 
cohabitation, the period of cohabitation, 
places and dates of residences, and 
whether children were born as the result 
of the relationship.  This evidence 
should be supplemented by affidavits or 
certified statements from two or more 
persons who know as the result of 
personal observation the reputed 
relationship which existed between the 
parties to the alleged marriage including 
the periods of cohabitation, places of 
residences, whether the parties held 
themselves out as married, and whether 
they were generally accepted as such in 
the communities in which they lived; or, 
7)	Any other secondary evidence which 
reasonably supports a belief by the 
adjudicating activity that a valid 
marriage actually occurred.

38 C.F.R. § 3.205(a) (2009).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a) (2009) 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  Where necessary to a determination because of 
conflicting information or protest by a party having an 
interest therein, proof of termination of a prior marriage 
will be shown by proof of death, or a certified copy or a 
certified abstract of final decree of divorce or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.206(b) (2009).

In this case, the appellant has acknowledged that she and 
service member were married for approximately eight weeks 
prior to her husband's death.  In other words, she has 
acknowledged, in her testimony before the Board, that she was 
not legally married to the service member for a period of one 
year as is required by VA statute.  She has not contended 
that a year prior to the service member's death that they 
held themselves out to others as a couple, that they were 
exclusive in their relationship to one another, that it was a 
permanent relationship, or that they cohabitated with each 
other. 

Therefore, although the Board is deeply sympathetic with the 
appellant's loss of her husband, it finds a lack of competent 
evidence to warrant a favorable decision. The Board finds 
that the contemporaneous evidence and subsequent lay 
statements do not support this claim.  There is nothing in 
the evidence in which either the service member or the 
appellant held themselves out to federal, state, or local 
agencies as in a marriage relationship with one another prior 
to their official marriage in May 1998.  The evidence shows 
that there was never an intention on the service member's or 
appellant's part to be married until was apparent when they 
actually entered into a legal marriage in May 1998.  Thus, 
there was never a deemed common-law type marriage that may 
have been in existence for a year.

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant was the service member's surviving spouse for VA 
purposes.  The Board has heard the appellant's contentions, 
and is greatly sympathetic to her position.  The appellant's 
arguments and the law have been considered in the most 
favorable light possible, but for the reasons described 
below, the benefits sought are simply precluded by law.  The 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002 & Supp. 2009); Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  The Board further observes that "no equities, 
no matter how compelling, can create a right to payment out 
of the United States Treasury which has not been provided for 
by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 
429 (1992) citing Office of Personnel Management v. Richmond, 
496 U.S. 414 (1990). The doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2009), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The appellant's claim is denied.




ORDER

Recognition of the appellant as the service member's 
surviving spouse for purposes of entitlement to a nonservice-
connected death pension is denied.

Recognition of the appellant as the service member's 
surviving spouse for purposes of entitlement to dependency 
and indemnity compensation is denied.

Recognition of the appellant as the service member's 
surviving spouse for purposes of entitlement to accrued 
benefits is denied.  




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


